                   Case 19-12411       Doc 22     Filed 03/22/19    Page 1 of 5




                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MARYLAND
                              BALTIMORE DIVISION

IN RE:                                                  BCN#: 19-12411
JAMES EDWARD SCOTT                                      Chapter: 13
     Debtor


    RESPONSE TO DEBTOR’S EMERGENCY MOTION TO EXTEND AUTOMATIC

                         STAY AND REQUEST FOR IN REM RELIEF

       COMES NOW, Nationstar Mortgage LLC d/b/a Mr. Cooper, its assignee and/or

successors in interest, (“Respondent”), by Counsel, alleges as follows:

       1.        Respondent holds a first Purchase Money Deed of Trust that originated June 21,

            2017, secured only by Debtor’s property known as 6554 Pennacook Court, Columbia,

            MD 21045 (Subject Property”).

       2.        Debtor has two prior bankruptcy cases that have been dismissed in the previous

            twelve months: case no. 18-16231 was dismissed on August 31, 2018 for failure to

            pay the filing fee and case no. 18-24757 was dismissed on January 17, 2019 for

            failure to complete the required filings.

       3.        That on or about March 11, 2019, Debtor filed a Motion to Extend Automatic

            Stay (“Motion”)1, stating that the “Debtor has a permanent part time job that will

            enable him to make his plan payments.” The Motion goes on to state that the

            Debtor’s first case failed due to the Debtor having insufficient income and the




1 Debtor requests that this Honorable Court extend the automatic stay however, the Debtor has
had two prior dismissals in the previous 12 months, thus the Motion should be treated as a
request to impose the automatic stay.


S&B# 17-270806
                   Case 19-12411        Doc 22       Filed 03/22/19   Page 2 of 5




            Debtor’s second case failed as he filed the case pro se and in part because of

            insufficient income.

       4.        Pursuant to 11 U.S.C. § 362(c)(4)(A)(i):

                 “if a single or joint case is filed by or against a debtor who is an
                 individual under this title, and if 2 or more single or joint cases of
                 the debtor were pending within the previous year but were
                 dismissed … the stay under subsection (a) shall not go into effect
                 upon the filing of the later case.”

       5.        Since the Debtor had two prior bankruptcy cases pending and dismissed within

            the twelve months preceding the filing of this current Petition, the automatic stay of

            11 U.S.C. § 362(a) did not go into effect upon the filing of this current Petition.

       6.        Pursuant to 11 U.S.C. § 362(c)(4)(D), a “case is presumptively filed not in good

            faith” if “2 or more previous cases under this title in which the individual was a

            debtor were pending within the 1-year period”; if a case was dismissed “after the

            debtor failed to file or amend the petition or other documents as required by this title

            or the court without substantial excuse”; or “there has not been a substantial change in

            the financial or personal affairs of the debtor since the dismissal of the next most

            previous case under this title, or any other reason to conclude that the later case will

            not be concluded, if a case under chapter 7, with a discharge, and if a case under

            chapter 11 or 13, with a confirmed plan that will be fully performed.” The moving

            party has the burden of providing clear and convincing evidence when demonstrating

            the filing was not filed in bad faith.

       7.        The Debtor’s Motion should be denied as the pending bankruptcy case was not

            filed in good faith. The Debtor’s first bankruptcy case, no. 18-16231, was dismissed.

            His second case, no. 18-24757, was also dismissed.



S&B# 17-270806
                    Case 19-12411       Doc 22     Filed 03/22/19      Page 3 of 5




       8.        Since Debtor’s pending bankruptcy case was not filed in good faith and because

             this Court is unable to provide the relief requested, the Debtor’s Motion should be

             denied.

       9.        Debtor’s Schedule I filed in his prior filing, case no. 18-16231, lists monthly

             income of $4,650.16. Debtor’s schedule I in the above captioned case lists his

             monthly income as $4,199.65. With a substantial decrease in monthly income, it is

             unclear how the Debtor has the ability to have a Chapter 13 Plan confirmed and

             completed. While the Debtor’s net monthly income in schedule J appears to have

             increased from the original bankruptcy Case, the expenses appear to be understated

             and not realistic.

       10.        When looking at the totality of the circumstances, this case, like the two previous

             cases, was filed on the eve of a scheduled foreclosure sale in order to stop the sale.

             Timing of when the petition has been filed should be considered when determining if

             a case was filed not in bad faith.

       11.       In addition, the subject deed of trust is currently due for the August 1, 2017, no

             payments have been made towards this loan since the time of origination. Mr. Cooper

             has been severally prejudiced by the number of filings since not only are the cases

             resulting in the plans not being confirmed, post-petition payments to Mr. Cooper also

             are not made after each of these filings.

       12.       Debtor has not demonstrated how he is now able to make plan payments and

             continue making post-petition mortgage payments. With the arrears to Mr. Cooper

             are estimated around $41,000.00the current plan is severely underfunded just with

             regards to the debt owed to Mr. Cooper, not even considering any other creditors.



S&B# 17-270806
                   Case 19-12411        Doc 22     Filed 03/22/19     Page 4 of 5




       13.       Furthermore, the Debtor has failed to provide clear and convincing evidence that

             the above captioned case was filed in good faith.

                 WHEREFORE, Mr. Cooper prays that the Debtor’s Motion to Extend Stay be

             denied. Movant also prays for an Order Granting in rem relief as to the above-

             described property for a period of two (2) years from the date of the entry of its Order,

             so that neither the automatic stay of 11 U.S. C. §362(a) nor the automatic stay of 11

             U.S.C. 1301(a) shall affect the above described property in the event of a future filing

             by the Debtor, or any other person or entity claiming an interest in the property during

             said two (2) year period, and shall not create any automatic stays which would prevent

             the Movant from the enforcement of its security interest against the above-described

             property.

Dated:_____03/22/2019___________



                                               SHAPIRO & BROWN, LLP

                                               Attorneys for Movant


                                               By:____/s/ Renee Dyson ________
                                               William M. Savage, Esquire
                                               Federal I.D. Bar No. 06335
                                               Kristine D. Brown, Esquire
                                               Federal I.D. Bar No. 14961
                                               Thomas J. Gartner, Esquire
                                               Federal I.D. Bar No. 18808
                                               Gregory N. Britto, Esquire
                                               Federal I.D. Bar No. 22531
                                               Renee Dyson, Esquire
                                               Federal I.D. Bar No. 15955
                                               SHAPIRO & BROWN, LLP
                                               10021 Balls Ford Road, Suite 200
                                               Manassas, Virginia 20109
                                               (703) 449-5800


S&B# 17-270806
                 Case 19-12411      Doc 22     Filed 03/22/19      Page 5 of 5




                                CERTIFICATE OF SERVICE


I certify that I have mailed true copies of the above mentioned Response by electronic or first
class mail, postage pre-paid on the __22nd ____ day of March to the following:


JAMES EDWARD SCOTT                           - Debtor(s)
6554 PENNACOOK COURT
COLUMBIA, MD 21045



Robert S. Thomas, II                         - Trustee
300 E Joppa Road, Suite 409
Towson, MD 21286


J. Michael Broumas                           - Debtors' Attorney
Broumas Law Group LLC
8370 Court Avenue, Suite 203
Ellicott City, MD 21043


                                           ______/s/ Renee Dyson ___________
                                           William M. Savage, Esquire
                                           Kristine D. Brown, Esquire
                                           Thomas J. Gartner, Esquire
                                           Gregory N. Britto, Esquire
                                           Renee Dyson, Esquire




S&B# 17-270806
